UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-28342 VALLEY FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) VIRGINIA 54-1702380 (State of Incorporation) (I.R.S. Employer Identification Number) 36 Church Avenue, S.W. Roanoke, Virginia 24011 (Address of principal executive offices) Registrant’s telephone number, including area code (540) 342-2265 Securities registered under Section 12(b) of the Exchange Act of 1934: ` Title of Each Class Name of Each Exchange on Which Registered Common Stock, No par value Nasdaq Capital Market Securities registered under Section 12(g) of the Exchange Act of 1934:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo S Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting company S (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo S The aggregate market value of Valley Financial Corporation Common Stock held by non-affiliates of Valley Financial Corporation as of June 30, 2009 was $12,844,954. The number of shares of Valley Financial Corporation Common Stock outstanding as of March 12, 2010 was 4,680,251. Documents of Which Portions Parts of Form 10-K into Which Portion of Are Incorporated by Reference Documents Are Incorporated Proxy Statement for Valley Financial Certain Items in Part III as indicated Corporation’s 2010 Annual Meeting of Shareholders VALLEY FINANCIAL CORPORATION FORM 10-K December 31, 2009 INDEX PART I. Item 1. Description of Business 5 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Reserved 21 PART II. Item 5. Market for Common Equity and Related Stockholder Matters 21 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 94 Item9A. Controls and Procedures 94 Item 9B. Other Information 95 PART III. Item 10. Directors, Executive Officers, and Corporate Governance 95 Item11. Executive Compensation 95 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 95 Item 13. Certain Relationships and Related Transactions, and Director Independence 96 Item 14. Principal Accountant Fees and Services 96 PART IV. Item 15 Exhibits and Financial Statement Schedules 97 SIGNATURES 98 3 Forward-Looking and Cautionary Statements The Private Securities Litigation Reform Act of 1995 (the “1995 Act”) provides a safe harbor for forward-looking statements made by or on our behalf.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of our management and on information available at the time these statements and disclosures were prepared. This report includes and incorporates by reference forward-looking statements within the meaning of the 1995 Act. These statements are included throughout this report, and in the documents incorporated by reference in this report, and relate to, among other things, projections of revenues, earnings, earnings per share, cash flows, capital expenditures, or other financial items, expectations regarding acquisitions, discussions of estimated future revenue enhancements, potential dispositions, and changes in interest rates. These statements also relate to our business strategy, goals and expectations concerning our market position, future operations, margins, profitability, liquidity, and capital resources. The words “believe”, “anticipate”, “could”, “estimate”, “expect”, “intend”, “may”, “plan”, “predict”, “project”, “will”, and similar terms and phrases identify forward-looking statements in this report and in the documents incorporated by reference in this report. Although we believe the assumptions upon which these forward-looking statements are based are reasonable, any of these assumptions could prove to be inaccurate and the forward-looking statements based on these assumptions could be incorrect. Our operations involve risks and uncertainties, many of which are outside of our control, and any one of which, or a combination of which, could materially affect our results of operations and whether the forward-looking statements ultimately prove to be correct. Actual results and trends in the future may differ materially from those suggested or implied by the forward-looking statements depending on a number of factors. Factors that may cause actual results to differ materially from those expected include the following: • General economic conditions may deteriorate and negatively impact the ability of borrowers to repay loans and depositors to maintain balances; • General decline in the residential real estate construction and finance market; • Decline in market value of real estate in the Company’s markets; • Changes in interest rates could reduce net interest income and/or the borrower’s ability to repay loans; • Competitive pressures among financial institutions may reduce yields and profitability; • Legislative or regulatory changes, including changes in accounting standards, may adversely affect the businesses that the Company is engaged in; • New products developed or new methods of delivering products could result in a reduction in business and income for the Company; • The Company’s ability to continue to improve operating efficiencies; • Natural events and acts of God such as earthquakes, fires and floods; • Loss or retirement of key executives; and • Adverse changes may occur in the securities market. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein.We caution readers not to place undue reliance on those statements, which speak only as of the date of this report. 4 PART I. Item 1.Description of Business Valley Financial Corporation (the “Company”) was incorporated as a Virginia stock corporation on March 15, 1994, primarily to own and control all of the capital stock of Valley Bank (the “Bank”).The Company posts all reports required to be filed under the Securities Exchange Act of 1934 on its web site at www.myvalleybank.com. History The Bank operates under a state charter issued by the Commonwealth of Virginia, and engages in the business of commercial banking. Its deposits are insured by the Federal Deposit Insurance Corporation (“FDIC”) and it is a member of the Federal Reserve System. Our primary purpose is to own and manage the Bank. The Bank opened for business on May 15, 1995 at its main office in the City of Roanoke, opened its second office on September 11, 1995 in the County of Roanoke, its third office on January 15, 1997 in the City of Roanoke, its fourth office in the City of Salem on April 5, 1999, its fifth office in the City of Roanoke on May 7, 2001, its sixth office in County of Roanoke on May 20, 2002, its seventh office in the City of Roanoke on December 8, 2003, and its eighth office in the City of Roanoke on May 9, 2005.Additionally, the Bank opened its wealth management subsidiary, Valley Wealth Management Services, Inc., in the City of Roanoke on June 23, 2005.During 2008, the Bank relocated its City of Roanoke branch office from 2203 Crystal Spring Avenue to 110 McClanahan Street.The new branch office is a full-service branch with a drive-through window. Effective June 26, 2003, Valley Financial (VA) Statutory Trust I was established as a wholly-owned subsidiary of the Company for the purpose of issuing trust preferred securities. Effective October 16, 2002, the Bank established VB Investments, LLC as a wholly-owned subsidiary of the Bank to be a limited partner in various tax credit partnerships. The establishment of the subsidiary gives the Bank the right to utilize certain federal and state tax credits. Effective September 26, 2005, Valley Financial (VA) Statutory Trust II was established as a wholly-owned subsidiary of the Company for the purpose of issuing additional trust preferred securities.Effective December 15, 2006, Valley Financial Statutory Trust III was established as a wholly owned subsidiary of the company for the purpose of issuing additional trust preferred securities.These entities raised capital (in the case of the statutory trusts) or investments (in the case of the LLC) for the Company and the Bank.Effective July 13, 2007, VFC Properties, LLC was established as a wholly-owned subsidiary of the Company to provide credit intermediary services for the Bank.This entity was dissolved in July 2008.A new entity, VB Land, LLC was established in September 2008 as a wholly-owned subsidiary of the Bank to provide credit intermediary services for the Bank. Banking Services We conduct a general commercial banking business while emphasizing the needs of small-to-medium sized businesses, professional concerns, and individuals. Deposit Services We offer a full range of deposit services that are typically available in most banks and savings and loan associations, including checking accounts, NOW accounts, savings accounts and other time deposits of various types, ranging from daily money market accounts to longer-term certificates of deposit. The transaction accounts and time certificates are tailored to the Bank’s principal market area at rates competitive to those offered in the area. In addition, we offer certain retirement account services, such as Individual Retirement Accounts. All deposit accounts are insured by the FDIC up to the maximum 5 amount allowed by law (currently unlimited for all transaction accounts with an interest rate of 0.50% or lower; and $250,000 per depositor for all other accounts, subject to aggregation rules). We solicit accounts from individuals, businesses, associations and organizations and governmental authorities. The Bank also participates in the Certificate of Deposit Account Registry Service, or CDARS.CDARS gives us the ability to provide our deposit customers access to FDIC insurance in amounts exceeding the existing FDIC limit.This permits our institution to better attract and retain large deposits from businesses, nonprofit organizations, individuals and other customers that require an assurance of safety.Finally, the Bank offers a remote deposit transaction delivery system (“RDC”) which allows the Bank to receive digital information from deposit documents captured at remote locations.These locations may be our branches, ATMs, domestic and foreign correspondents, or locations owned or controlled by commercial or retail customers of the Bank. In substance, RDC is similar to traditional deposit delivery systems; however, it enables customers of financial institutions to deposit items electronically from remote locations. RDC can decrease processing costs, support new and existing banking products, and improve customers' access to their deposits; however, it introduces additional risks to those typically inherent in traditional deposit delivery systems. Lending Activities We offer a full range of lending services including commercial loans, residential real estate loans, construction and development loans, and consumer loans. Credit Policies The principal risk associated with each of the categories of loans in our portfolio is the creditworthiness of its borrowers.Within each category, such risk is increased or decreased, depending on prevailing economic conditions.In an effort to manage the risk, our loan policy gives loan amount approval limits to individual bankers based on their position and level of experience, and to our loan committees based on the size of the lending relationship.The risk associated with real estate and construction loans, commercial loans and consumer loans varies, based on market employment levels, consumer confidence, fluctuations in the value of real estate and other conditions that affect the ability of borrowers to repay indebtedness.The risk associated with real estate construction loans varies, based on the supply and demand for the type of real estate under construction. We have written policies and procedures to help manage credit risk.We utilize an outside third party loan review process that includes regular portfolio reviews to establish loss exposure and to ascertain compliance within our loan policy. A Senior Loan Committee and a Directors’ Loan Committee are used to approve loans.The Senior Loan Committee is comprised of our Chief Executive Officer, Chief Lending Officer, Chief Credit Officer, Senior Real Estate Finance Officer, Senior Business Banking Manager and Senior Business Banking Officer.The Directors’ Loan Committee is comprised of eight Directors, of which seven are independent Directors.Both Committees approve new, renewed, and modified loans that exceed individual officer loan authorities.The Directors’ Loan Committee also reviews any changes to the Bank’s lending policies, which are then approved by the Board of Directors. Commercial Lending We make both secured and unsecured loans for working capital (including inventory and receivables), business expansion (including acquisition of real estate and improvements) and purchase of equipment and machinery.Loan requests are granted based upon several factors including credit history, past and present relationships with the bank, marketability of collateral and the cash flow of the borrowers.Unsecured commercial loans must be supported by a satisfactory balance sheet, income statement and cash flow statement.Collateralized business loans may be secured by a security interest in marketable equipment, accounts receivable, business equipment and/or general intangibles of the business.In addition, or as an alternative, the loan may be secured by a deed of trust lien on business real estate.The 6 risks associated with commercial loans are related to the strength of the individual business, the value of loan collateral, and the general health of the economy. Residential Real Estate Lending Residential real estate loans are secured by deeds of trust on 1-4 family residential properties.The Bank also serves as a broker for residential real estate loans placed in the secondary market.There are occasions when a borrower or the real estate does not qualify under secondary market criteria, but the loan request represents a reasonable credit risk.Also, an otherwise qualified borrower may choose not to have their mortgage loan sold.On these occasions, if the loan meets the Bank’s internal underwriting criteria, the loan will be closed and placed in the Bank’s portfolio.Residential real estate loans carry risk associated with the continued credit-worthiness of the borrower and changes in the value of the collateral. Valley Bank has expanded its mortgage program by becoming an FHA and VA approved lender. In addition, the Bank continues to add additional external wholesale partners to ensure competitive mortgage programs and interest rate pricing. Construction and Development Lending The Bank makes loans for the purpose of financing the construction of business and residential structures to financially responsible business entities and individuals.Additionally, the Bank makes loans for the purpose of financing the acquisition and development of commercial and residential projects.These loans are subject to additional underwriting standards as compared to our commercial and residential real estate loans, due to the following inherent risks associated with construction and development loans. Construction loans and acquisition and development loans bear the risks that the project will not be finished according to schedule, the project will not be finished according to budget and the value of the collateral may at any point in time total less than the principal amount of the loan.Construction loans and acquisition and development loans also bear the risk that the general contractor, who may or may not be the Bank’s loan customer, is unable to finish the construction project as planned because of financial pressures unrelated to the project.Loans to customers that are made as permanent financing of construction loans may likewise under certain circumstances be affected by external financial pressures. Consumer Lending The Bank routinely makes consumer loans, both secured and unsecured, for financing automobiles, home improvements, education, and personal investments.The credit history, cash flow and character of individual borrowers is evaluated as a part of the credit decision.Loans used to purchase vehicles or other specific personal property and loans associated with real estate are usually secured with a lien on the subject vehicle or property.Negative changes in a customer’s financial circumstances due to a large number of factors, such as illness or loss of employment, can place the repayment of a consumer loan at risk.In addition, deterioration in collateral value can add risk to consumer loans. Other Lending Activities We will occasionally buy or sell all or a portion of a loan.We will consider selling a loan or a participation in a loan, if:(i) the full amount of the loan will exceed our legal lending limit to a single borrower; (ii) the full amount of the loan, when combined with a borrower’s previously outstanding loans, will exceed our legal lending limit to a single borrower; (iii) the Board of Directors or an internal Loan Committee believes that a particular borrower has a sufficient level of debt with us; (iv) the borrower requests the sale; (v) the loan to deposit ratio is at or above the optimal level as determined by bank management; and/or (vi) the loan may create too great a concentration of loans in one particular location or in one particular type of loan.We will consider purchasing a loan, or a participation in a loan, from another financial institution (including from another subsidiary of the Company) if the loan meets all applicable credit quality standards and (i) the Bank’s loan to deposit ratio is at a level where additional loans would be desirable; and/or (ii) a common customer requests the purchase. Additionally, we offer leasing services for our small business, private banking and business banking customers and prospects to access equipment, technology or other capital assets that they need to improve productivity and to facilitate growth without taking on debt or investing significant working capital. 7 Leasing facilities do generally incorporate above-average risk as they generally require minimal initial equity investments on the part of the lessee and may include residual value risks at the time of lease maturity. We offer several forms of specialized asset-based lending to our commercial business customers, which include: · Accounts Receivable Financing – enables small businesses to unlock the cash typically frozen in accounts receivable which provides cash flow to support operations.The Bank utilizes an automated software program to manage and monitor collateral values on a consistent and routine basis. · Automobile Floor Plan Financing – enables auto-related businesses to carry sufficient levels of inventories to support sales demand. Asset-based loans require substantial risk management and monitoring processes which should help mitigate collateral exposures; however, these types of financing have inherently higher risk due to the ever changing status of the underlying collateral. Our lending activities are subject to a variety of lending limits imposed by state and federal laws and regulations. In general, the Bank is subject to a loans-to-one borrower limit of an amount equal to 15% of the total of the Bank’s unimpaired capital, surplus, and allowance for loan loss. We may not make any extensions of credit to any director, executive officer, or principal shareholder of the Bank or the Company, or to any related interest of such person, unless the extension of credit is approved by the Board of Directors of the Bank and the credit is made on terms not more favorable to such person than would be available to an unaffiliated party. Other Services Other Bank services include safe deposit boxes, certain cash management services including overnight repurchase agreements, merchant purchase and management programs, traveler’s checks, direct deposit of payroll and social security checks and automatic drafts for various accounts. We operate seven proprietary ATM’s and are associated with the Star, Cirrus and InterCept shared networks of automated teller machines that may be used by bank customers throughout Virginia and other regions. We also offer VISA and MasterCard credit card services as well as a debit-check card. Our lockbox service provides a simple and efficient way to collect accounts receivable payments locally for businesses and non-profit organizations. Financial Services On June 23, 2005, Valley Wealth Management Services, Inc., (VWM) a wholly-owned subsidiary of the Bank, began offering non-deposit investment products and insurance products for sale to the public.VWM is working with Infinex Investments, Inc., in which the Company has a small interest due to the 2008 merger of Infinex Investments, Inc. with BI Investments, LLC.Prior to the merger, BI Investments Inc. had been established as a joint effort by a group of Virginia banks through the Virginia Bankers Association to facilitate the sale of securities-related products and services. We have no immediate plans to obtain or exercise trust powers. We may in the future offer a full-service trust department, but cannot do so without the prior approval of our primary regulators, the Federal Reserve Bank of Richmond and the Virginia State Corporation Commission. Location and Service Area Our primary service area is the Roanoke Metropolitan Statistical Area (the “Roanoke MSA”), which is the regional center for southwest Virginia, and is located approximately 165 miles west of Richmond, 8 Virginia, 178 miles northwest of Charlotte, North Carolina, 178 miles east of Charleston, West Virginia and 222 miles southwest of Washington, D.C. The population in the Roanoke MSA was estimated at 300,856 in 2008 per the Weldon Cooper Center for Public Services, University of Virginia. The Roanoke MSA’s growth typically is slower than that in the Commonwealth overall and in other key Virginia markets in particular. The Virginia Employment Commission reported that the Roanoke MSA had an unemployment rate of 7.3% in December 2009, compared with 9.7% nationally and 6.7% for Virginia. The business community in the Roanoke MSA is well diversified by industry group. The principal components of the economy are retail trade, services, transportation, manufacturing, finance, insurance, and real estate. The Roanoke MSA’s position as a regional center creates a strong medical, legal and business professional community. Carilion Health System, Advance Auto Parts, Lewis-Gale Hospital, and the Veterans Administration Hospital are among Roanoke’s largest employers. Other large employers include Norfolk Southern Corporation, General Electric Co., Wachovia (a Wells Fargo Company), The Kroger Company – Mid Atlantic, and ITT Industries Night Vision. Competition The banking and financial service business in Virginia and in our primary market area specifically, is highly competitive. The increasingly competitive environment is a result of changes in regulation, changes in technology and product delivery systems and new competition from non-traditional financial services.We compete for loans and deposits with other commercial banks, savings and loan associations, credit unions, mortgage banking firms, consumer finance companies, securities brokerage firms, insurance companies, money market mutual funds and other nonbank financial service providers.In order to compete, we rely upon a service-based business philosophy, personal relationships with customers, specialized services tailored to meet customers’ needs and the convenience of office locations.In addition, we are generally competitive with other financial institutions in our market area with respect to interest rates paid on deposit accounts, interest rates charged on loans and other service charges on loans and deposit accounts. Our market area is a highly concentrated, highly branched banking market. Currently, the Bank, Bank of Botetourt, Bank of Fincastle, and Hometown Bank are the only locally owned and operated commercial banks. Most competitors are subsidiaries of large holding companies headquartered in Georgia, Tennessee, Northern Virginia, and California, all of whom have substantially greater resources and lending limits than we do and offer certain services, such as extensive and established branch networks and other services that we cannot provide.Additionally, these larger institutions operating in the Roanoke MSA have access to borrowed funds at a lower cost than we do.Numerous credit unions operate additional offices in the Roanoke MSA. Further, various other financial companies, ranging from local to national firms, provide financial services to residents of the Bank’s market area. We believe that the Bank will continue to be able to compete effectively in this market, and that the community reacts favorably to our community bank focus and emphasis on service to small businesses, individuals and professional entities. Employees As of December 31, 2009 the Company had 130 full-time employees and 6 part-time employees, including executive officers, loan and other banking officers, branch personnel, operations personnel and other support personnel.None of the Company’s employees is represented by a union or covered under a collective bargaining agreement.Management of the Company considers its employee relations to be excellent. 9 Supervision and Regulation The Company and the Bank are subject to state and federal banking laws and regulations which impose specific requirements or restrictions on and provide for general regulatory oversight with respect to virtually all aspects of operations. As a result of the substantial regulatory burdens on banking, financial institutions, including the Company, are disadvantaged relative to other competitors who are not as highly regulated, and our costs of doing business are much higher. The Company Bank Holding Company Act.In order to acquire the shares of Valley Bank and thereby become a bank holding company within the meaning of the Bank Holding Company Act, we were required to obtain approval from, and register as a bank holding company, with the Federal Reserve Board (the “Board”), and are subject to ongoing regulation, supervision and examination by the Board.As a condition to its approval, the Board required that we agree that we would obtain approval of the Federal Reserve Bank of Richmond prior to incurring any indebtedness.We are required to file with the Board periodic and annual reports and other information concerning our business operations and those of our subsidiaries.In addition, the Bank Holding Company Act requires a bank holding company to obtain Board approval before it acquires, directly or indirectly, ownership or control of any voting shares of a second or subsequent bank if, after such acquisition, it would own or control more than 5% of such shares, unless it already owns or controls a majority of such voting shares.Board approval must also be obtained before a bank holding company acquires all or substantially all of the assets of another bank or merges or consolidates with another bank holding company.Any acquisition by a bank holding company of more than 5% of the voting shares, or of all or substantially all of the assets, of a bank located in another state may not be approved by the Board unless such acquisition is specifically authorized by the laws of that second state. A bank holding company is prohibited under the Bank Holding Company Act, with limited exceptions, from acquiring or obtaining direct or indirect ownership or control of more than 5% of the voting shares of any company that is not a bank, or from engaging in any activities other than those of banking or of managing or controlling banks or furnishing services to or performing services for its subsidiaries.An exception to these prohibitions permits a bank holding company to engage in, or acquire an interest in a company which engages in, activities which the Board, after due notice and opportunity for hearing by regulation or order, has determined is so closely related to banking or to managing or controlling banks as to be proper incident thereto.A number of such activities have been determined by the Board to be permissible, including servicing loans, performing certain data processing services, and acting as a fiduciary, investment or financial advisor. A bank holding company may not, without providing notice to the Board, purchase or redeem its own stock if the gross consideration to be paid, when added to the net consideration paid by the Comipany for all purchases or redemptions by the Company of its equity securities within the preceding 12 months, will equal 10% or more of the Company’s consolidated net worth, unless it meets the requirements of a well capitalized and managed organization. Set forth is a summary of statutes and regulations affecting companies like Valley Bank.Federal and state laws and regulations provide regulatory oversight for virtually all aspects of the Company’s operations.This summary is qualified in its entirety by reference to these statutes and regulations and is not intended to be an exhaustive description of the statutes or regulations which are applicable to the business of the Company and/or the Bank.Any change in applicable laws or regulations may have a material adverse effect on the business and prospects of the Company and/or the Bank. 10 The Bank General.Our subsidiary, Valley Bank, is a state bank and member of the Federal Reserve System.The Federal Reserve and the Virginia Bureau of Financial Institutions regulate and monitor all significant aspects of our operations.The Federal Reserve requires quarterly reports on our financial condition, and we receive periodic examinations from both federal and state regulators.The cost of complying with these regulations and reporting requirements can be significant.In addition, some of these regulations, such as the ability to pay dividends, impact investors directly. For member banks like Valley, the Federal Reserve has the authority to prevent the continuance or development of unsound and unsafe banking practices and to approve conversions, mergers and consolidation.Obtaining regulatory approval of these transactions can be expensive, time consuming, and ultimately may not be successful.We are required to have prior regulatory approval to open any additional banking offices.This approval takes into account a number of factors, including, among others, adequate Bank capital to support additional expansion and a finding that public interest will be served by such expansion.While we plan to seek regulatory approval to establish additional banking offices, there can be no assurance when, or if, we will be permitted to so expand. As a member of the Federal Reserve, the Company and its subsidiary, Valley Bank, are also required to comply with rules that restrict preferential loans by the Company to “insiders”.We are required to keep information on loans to principal shareholders and executive officers, and prohibit certain director and officer interlocks between financial institutions.Our loan operations, particularly for consumer and residential real estate loans, are also subject to numerous legal requirements as are our deposit activities.In addition to regulatory compliance costs, these laws may create the risk of liability to us for noncompliance. Dividends. The amount of cash dividends we are permitted to pay is limited by federal and state law, regulation and policy and will depend upon our earnings and capital position.Virginia law imposes restrictions on the ability of all banks chartered under Virginia law to pay dividends.Under Virginia law, no dividend may be declared or paid that would impair a bank’s paid-in capital, and payments must be paid from retained earnings.Virginia Banking regulators and the Federal Reserve have the general authority to limit dividends we pay, if such payments are deemed to constitute an unsafe and unsound practice. Under current supervisory practice, prior approval of the Federal Reserve is required if cash dividends declared in any given year exceed the total of its net profits for such year, plus its retained net profits for the preceding two years.In addition, we may not pay a dividend in an amount greater than our undivided profits on hand after deducting current losses and bad debts.For this purpose, bad debts are generally defined to include the principal amount of all loans which are in arrears with respect to interest by six months or more, unless such loans are fully secured and in the process of collection.Federal law further provides that no insured depository institution may make any capital distribution (which would include a cash dividend) if, after making the distribution, the institution would not satisfy one or more of its minimum capital requirements. In addition, we are subject to restrictions on our ability to pay common stock dividends as a result of our participation in the Capital Purchase Program and our anticipated written agreement with the Federal Reserve Bank of Richmond.See the “Dividends” section under Item 5 for more information. FDIC Insurance.Through December 31, 2013 interest-bearing deposits are insured by the FDIC for a maximum of $250,000 per depositor.Additionally, we are a participant in the FDIC’s Transaction Account Guarantee Program which provides that through June 30, 2010, all non-interest bearing transaction accounts are fully guaranteed by the FDIC for the entire amount in the account.For this protection, we pay a semi-annual statutory assessment and must comply with the rules and regulations of the FDIC.FDIC assessments can change, affecting our costs, depending on the solvency of the Banking 11 industry as a whole.On November 12, 2009, the FDIC adopted a rule amending the assessment regulations to require insured depository institutions to prepay their quarterly risk-based assessments for the fourth quarter of 2009, and for all of 2010, 2011, and 2012, on December 30, 2009.This prepayment will not affect the Bank’s capital position on December 31, 2009, as the expense will be incurred in the appropriate period. This same rule implemented the 3 basis point increase in annual assessment rates adopted by the FDIC on September 29, 2009.The cost of complying with FDIC rules and regulations may negatively impact our profitability. Bank Capital Guidelines.Federal bank regulatory authorities have adopted risk-based capital adequacy guidelines that redefine traditional capital ratios to take into account assessments of risks related to each balance sheet category, as well as off-balance sheet financing activities.This represents an effort to measure capital adequacy in a way that is more sensitive to the individual risk profiles of specific financial institutions.The risk-weighted asset base is equal to the sum of the aggregate dollar value of assets and certain off-balance sheet items (such as currency or interest rate swaps) in each of the four separate risk categories, multiplied by the risk weight assigned to each specific asset category.After the items in each category have been totaled and multiplied by the category’s risk factor, category totals are aggregated to derive the total risk-weighted assets, and the total adjusted capital base is divided by the total risk-weighted assets to derive a ratio. Under the Federal Reserve’s current risk-based capital guidelines for member banks, we are required to maintain a minimum ratio of total capital to risk-weighted assets of 8%.At least half of the total capital is required to be Tier 1 capital, which consists principally ofcommon and qualifying preferred shareholder’s equity (including Trust Preferred Securities), less certain intangibles and other adjustments.The remainder, Tier 2 capital, consists of a limited amount of subordinated and other qualifying debt (including certain hybrid instruments) and a limited amount of the general loan loss allowance.The Tier 1 and total capital to risk-weighted asset ratios of the Company were 11.7% and 13.0%, respectively, as of December 31, 2009, thus exceeding the minimum requirements. The federal regulatory agencies have established a minimum leverage capital ratio (Tier 1 capital to average adjusted assets).These guidelines provide for a minimum Tier 1 leverage ratio of 4% for banks and bank holding companies that meet certain specified criteria, including having the highest regulatory examination rating and are not considering significant growth or expansion.The Tier 1 leverage ratio for the Company as of December 31, 2009 was 9.4%, which is above the minimum requirements.The guidelines also provide that banking organizations experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels without significant reliance on intangible assets.These regulations can impact Valley by requiring it to hold more capital and may inhibit our ability to grow. Affiliate Transactions and Branching.The Federal Reserve Act restricts the amount and prescribes conditions with respect to loans, investments, asset purchases and other transactions between the Company and the Bank, including placing collateral requirements and requiring that those transactions are on terms and under conditions substantially the same as those prevailing at the time for comparable transactions with non-affiliates.Subject to receipt of required regulatory approvals, we may branch without geographic restriction in Virginia, and we may acquire branches or banks or merge across state lines in most cases. Community Reinvestment Act. The federal Community Reinvestment Act (“CRA”) requires that the federal banking regulators evaluate the record of financial institutions in meeting the credit needs of their local communities, including low and moderate income neighborhoods, consistent with the safe and sound operation of those institutions.These factors are also considered in evaluating mergers, acquisitions, and applications to open a branch or facility.We received a “Satisfactory” CRA rating in the Company’s latest CRA examination. 12 Other Regulations.We are subject to a variety of other regulations.State and federal laws restrict the interest and charges which the Bank may impose for certain loans, potentially affecting our income. The Truth in Lending Act and the Home Mortgage Disclosure Act impose information requirements on the Company in making loans.The Equal Credit Opportunity Act prohibits discrimination in ledning on the basis of race, creed, or other prohibited factors.The Fair Credit Reporting Act and the Fair and Accurate Credit Transactions Act govern the use and release of information to credit reporting agencies.The Truth in Savings Act requires disclosure of yields and costs of deposits and deposit accounts.Other acts govern confidentiality of consumer financial records, automatic deposits and withdrawals, check settlement, endorsement and presentment, and disclosure of cash transactions exceeding $10,000 to the Internal Revenue Service.These and other similar laws result in significant costs to financial institutions and create the potential for liability to customers and regulatory authorities. Recently regulatory authorities have imposed significant penalties for inadequate compliance. The Gramm-Leach-Bliley Act.Effective March 11, 2001, the Gramm-Leach Bliley Act (the “GLB Act”) allows a bank holding company or other company to certify its status as a financial holding company, thereby allowing such company to engage in activities that are financial in nature, that are incidental to such activities, or are complementary to such activities.The GLB Act enumerates certain activities deemed financial in nature such as underwriting insurance or acting as an insurance principal, agent or broker; underwriting; dealing in or making markets in securities; and engaging in merchant banking under certain restrictions.It also authorizes the Federal Reserve to determine by regulation what other activities are financial in nature, or incidental or complementary thereto. The Company meets all of the requirements to become a financial holding company, but currently has not made an election with the Federal Reserve to become a financial holding company. US Patriot Act of 2001.In October 2001, the USA Patriot Act of 2001 (“Patriot Act”) was enacted in response to the September 11, 2001 terrorist attacks in New York, Pennsylvania and Northern Virginia.The Patriot Act is intended to strengthen U.S. law enforcement and the intelligence communities’ abilities to work cohesively to combat terrorism.The continuing impact on financial institutions of the Patriot Act and related regulations and policies is significant and wide ranging.The Patriot Act contains sweeping anti-money laundering and financial transparency laws, and imposes various regulations, including standards for verifying customer identification at account opening, and rules to promote cooperation among financial institutions, regulators, and law enforcement entities to identify persons who may be involved in terrorism or money laundering. Sarbanes-Oxley Act of 2002. The Sarbanes-Oxley Act of 2002 (“SOX”) was signed into law on July 30, 2002.The stated goals of SOX are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws.SOX is the most far-reaching U.S. securities legislation enacted since the 1930’s.SOX generally applies to all companies that, like Valley, file or are required to file periodic reports under the Securities Exchange Act of 1934.The required implementation of SOX for companies with less than $75 Million in market capitalization was 2007, with a delay until 2010 for our external auditors to test our SOX workpapers and samples. SOX includes very specific additional disclosure requirements and new corporate governance rules, requires the Securities and Exchange Commission, or SEC, and securities exchanges to adopt extensive additional disclosure, corporate governance and other related rules and mandates further studies of specified issues by the SEC.SOX represents significant federal involvement in matters traditionally left to state regulatory systems, such as the regulation of the accounting profession, and to state corporate law, such as the relationship between a board of directors and management and between a board of directors and its committees. 13 SOX address, among other matters:audit committees; certification of financial statements by the chief executive officer and the chief financial officer; the forfeiture of bonuses or other incentive-based compensation and profits from the sale of an issuer’s securities by directors and senior officers in the twelve month period following initial publication of any financial statements that later require restatement; a prohibition on insider trading during pension plan black-out periods; disclosure of off-balance sheet transactions; a prohibition on personal loans to directors and officers (subject to certain exceptions for public companies that are financial institutions, like us); disclosure of a code of ethics and filing a Form 8-K for a change or waiver of such code; “real time” filing of periodic reports; the formation of a public accounting oversight board; auditor independence; and various increased criminal penalties for violations of securities laws. United States Treasury Department Oversight.In October 2008, the United States Treasury Department, the Federal Reserve Board, and the Federal Deposit Insurance Corporation jointly announced the Capital Purchase Program pursuant to the Emergency Economic Stabilization Act of 2008 (“EESA”)to address instability in the financial markets under the Capital Purchase Program.We applied for additional capital in the form of preferred stock with associated common stock warrants, and were approved for $16.0 million in additional capital.We received this capital on December 12, 2008.We also elected to participate in the Temporary Liquidity Guarantee Program to provide unlimited FDIC insurance coverage for non-interest bearing transaction accounts until the expiration of this program on December 31, 2009.This program has since been extended until its expiration of June 30, 2010.On February 17, 2009, President Obama signed into law the American Recovery and Reinvestment Act of 2009 that modified many previously established provisions of the EESA.On June 15, 2009, the Treasury issued regulations implementing the executive compensation and corporate governance standards applicable to Capital Purchase Program participants.These regulations and their implementation may change in the future.In addition, we are prohibited from increasing our common stock dividend or repurchasing our common stock without Treasury approval.Until we repay the investment by the United States Treasury Department under the Capital Purchase Program, we will be subject to these regulations. Governmental Monetary Policies.Our earnings and growth is affected not only by general economic conditions, but also by the monetary and fiscal policies various governmental regulatory authorities, particularly the board of Governors of the Federal Reserve System (the “Federal Reserve Board” or “Federal Reserve”).The Federal Reserve Board’s Open Market Committee implements national monetary policy in United States government securities, control of the discount rate and establishment of reserve requirements against both member and nonmember financial institutions’ deposits.These actions have a significant effect on the overall growth and distribution of loans, investments, and deposits, as well as the rates earned on loans, or paid on deposits. Our management is unable to predict the effect of possible changes in monetary policies upon our future operating results. Access to Filings.We make available all periodic and current reports, free of charge, on our website as soon as reasonably practicable after such material is electronically filed with, or furnished to the Securities and Exchange Commission (SEC).The Company and the Bank maintain a website at www.myvalleybank.com.After accessing the website, the filings are available upon selecting the Shareholder Information menu items.The contents of the website are not incorporated into this report or into Valley’s other filings with the SEC. 14 Item 1A.Risk Factors. An investment in our common stock involves risk, and you should not invest in our common stock unless you can afford to lose some or all of your investment.You should carefully read the risks described below before you decide to buy any of our common stock.Our business, prospects, financial condition, and results of operations could be harmed by any one of the following risks. Changes in interest rates may impact our net interest margin and profitability. Our profitability depends in substantial part on our net interest margin, which is the difference between the rates we receive on loans and investments and the rates we pay for deposits and other sources of funds.Our net interest margin depends on many factors that are partly or completely outside of our control, including competition, monetary and fiscal policies, and economic conditions generally.Prior to June of 2004, the Federal Reserve cut short-term interest rates 12 times beginning January 2001.Since June 2004, the Federal Reserve has increased short-term interest rates 17 times.Between September 2007 and December 2008, the Federal Reserve lowered rates 10 times.We believe the Federal Reserve will eventually have no choice but to increase short-term interest rates which will negatively impact our net interest margin due to our large portfolio of floating rate loans that are at the floor interest rate embedded in such loans.In most cases, short-term rates will need to be raised in excess of 100 basis points before the interest rate on the loans will exceed the floor interest rate and positively impact our net interest income. Our profitability depends significantly on economic conditions in our market area. Our success depends to a large degree on the general economic conditions in Roanoke, Virginia.A prolonged economic recession in our market area could cause any of the following consequences, each of which could adversely affect our business: · Demand for our products and services could decline; · Loan delinquencies may increase; and · Problem assets and foreclosures may increase Additionally, the adverse consequences to us in the event of a continued economic recession in our market could be compounded by the fact that the majority of our commercial and real estate loans are secured by real estate located in our market area.A further decline in real estate values in our market would mean that the collateral for many of our loans would provide less security.As a result, we would be more likely to suffer losses on defaulted loans because our ability to fully recover on defaulted loans by selling the real estate collateral securing the loans would be diminished.In addition, many of our loans are dependent on the successful completion of real estate projects and the demand for the sale of homes, both of which could be adversely impacted by a continued decline in the real estate markets. Future economic conditions in our market will depend on factors outside of our control such as political and market conditions, broad trends in industry and finance, legislative and regulatory changes, changes in government, military and fiscal policies and inflation.Adverse changes in economic conditions in our market would likely impair our ability to collect loans and could otherwise have a negative effect on our financial condition. Difficult market conditions have adversely affected our industry. Dramatic declines in the housing market over the past two years, with falling home prices and increasing foreclosures, unemployment and under-employment, have negatively impacted the credit performance of real estate related loans and resulted in significant write-downs of asset values by financial institutions. These write-downs, initially of asset-backed securities but spreading to other securities and loans, have 15 caused many financial institutions to seek additional capital, to reduce or eliminate dividends, to merge with larger and stronger institutions and, in some cases, to fail. Reflecting concern about the stability of the financial markets generally and the strength of counterparties, many lenders and institutional investors have reduced or ceased providing funding to borrowers, including to other financial institutions. This market turmoil and tightening of credit have led to an increased level of commercial and consumer delinquencies, lack of consumer confidence, increased market volatility and widespread reduction of business activity generally. The resulting economic pressure on consumers and lack of confidence in the financial markets has adversely affected our business and results of operations. Market developments may affect consumer confidence levels and may cause adverse changes in payment patterns, causing increases in delinquencies and default rates, which may impact our charge-offs and provision for credit losses. A worsening of these conditions would likely exacerbate the adverse effects of these difficult market conditions on us and others in the financial institutions industry. The soundness of other financial institutions could adversely affect us. Our ability to engage in routine funding transactions could be adversely affected by the actions and commercial soundness of other financial institutions. Financial services institutions are interrelated as a result of trading, clearing, counterparty or other relationships. We have exposure to many different industries and counterparties, and we routinely execute transactions with counterparties in the financial industry. As a result, defaults by, or even rumors or questions about, one or more financial services institutions, or the financial services industry generally, have led to market-wide liquidity problems and could lead to losses or defaults by us or by other institutions. Many of these transactions expose us to credit risk in the event of default of our counterparty or client. In addition, our credit risk may be exacerbated when the collateral held by us cannot be realized upon or is liquidated at prices not sufficient to recover the full amount of the financial instrument exposure due us. There is no assurance that any such losses would not materially and adversely affect our results of operations. We expect to be subject to a written agreement with the Federal Reserve Bank of Richmond. Due to the difficult economic conditions and the effects of these conditions on us, we expect that we will enter into a written agreement with the Federal Reserve.While we do not know precisely what the contents of the written agreement may be, it could, among other things, limit our ability to grow our assets, open new branch offices or pay dividends and may adversely affect our operations and our financial results. In addition, we expect that our management and board of directors may be required to focus considerable time and attention on taking actions to comply with the terms of the written agreement. Recently enacted legislation, legislation enacted in the future, or any proposed federal programs subject us to increased regulation and may adversely affect us. On October 14, 2008, the U.S. Treasury announced a program under the EESA pursuant to which it would make senior preferred stock investments in participating financial institutions (the “CPP”). We have participated in the CPP. Because we participate in the CPP, we are subject to increased regulation, and we face additional regulations or changes to regulations to which we are subject as a result of our participation. Compliance with such regulation may increase our costs and limit our ability to pursue business opportunities. For example, participation in the CPP limits (without the consent of the U.S. Treasury) our ability to increase our dividend or to repurchase our common stock for so long as any securities issued under such program remain outstanding. In addition, the EESA, contains, among other things, significant restrictions on the payment of executive compensation, which may have an adverse effect on the retention or recruitment of key members of senior management. Also, the cumulative dividend payable under the preferred stock that we issued to the U.S. Treasury pursuant to the CPP increases from 5% to 9% after 5 years. Additionally, we may not deduct interest paid on our preferred stock for income tax purposes. 16 Additionally, the FDIC has increased premiums on insured accounts because market developments, including the increase of failures in the banking industry, have significantly depleted the insurance fund of the FDIC and reduced the ratio of reserves to insured deposits. Recently, the Federal Reserve adopted amendments to its Regulation E. These amendments will first apply to us on July 1, 2010. The changes will affect the circumstances surrounding when we will be able to charge our clients overdraft fees. In 2009, many emergency government programs enacted in 2008 in response to the financial crisis and the recession slowed or wound down, and global regulatory and legislative focus has generally moved to a second phase of broader reform and a restructuring of financial institution regulation. Legislators and regulators in the United States are currently considering a wide range of proposals that, if enacted, could result in major changes to the way banking operations are regulated. Some of these major changes may take effect as early as 2010, and could materially impact the profitability of our business, the value of assets we hold or the collateral available for our loans, require changes to business practices or force us to discontinue businesses and expose us to additional costs, taxes, liabilities, enforcement actions and reputational risk. Certain reform proposals under consideration could result in our becoming subject to stricter capital requirements and leverage limits, and could also affect the scope, coverage, or calculation of capital, all of which could require us to reduce business levels or to raise capital, including in ways that may adversely impact our shareholders or creditors. In addition, we anticipate the enactment of certain reform proposals under consideration that would introduce stricter substantive standards, oversight and enforcement of rules governing consumer financial products and services, with particular emphasis on retail extensions of credit and other consumer-directed financial products or services. We cannot predict whether new legislation will be enacted and, if enacted, the effect that it, or any regulations, would have on our business, financial condition, or results of operations. We are not able to predict when or whether regulatory or legislative reforms will be enacted or what its contents will be. Accordingly, we cannot predict the impact of any legislation on our businesses or operations. If we experience greater loan losses than anticipated, it will have an adverse effect on our net income and our ability to fund growth. While the risk of nonpayment of loans is inherent in banking, if we experience greater nonpayment levels than we anticipate, our earnings and overall financial condition, as well as the value of our common stock, could be adversely affected.We cannot assure you that our monitoring, procedures, and policies will reduce certain lending risks or that our allowance for loan losses will be adequate to cover actual losses.Loan losses can cause insolvency and failure of a financial institution and, in such an event, our shareholders could lose their entire investment.In addition, future provisions for loan losses could materially and adversely affect our profitability.Any loan losses will reduce the loan loss allowance.A reduction in the loan loss allowance may be restored by an increase in our provision for loan losses.This would reduce our earnings, which could have an adverse effect on our stock price. We may incur losses if we are unable to successfully manage interest rate risk. Our profitability will depend in substantial part upon the spread between the interest rates earned on investments and loans and interest rates paid on deposits and other interest-bearing liabilities.We may pay above-market rates to attract deposits as we have done in some of our marketing promotions in the past to fund loan growth.Changes in interest rates will affect our operating performance and financial condition in diverse ways including the pricing of securities, loans and deposits, the volume of loan originations and the value we can recognize on the sale of mortgage and home equity loans in the 17 secondary market.We attempt to minimize our exposure to interest rate risk, but we will be unable to eliminate it.Based on our asset/liability position at December 31, 2009, a rise in interest rates would negatively impact our net interest income in the short term.Our net interest spread will depend on many factors that are partly or entirely outside our control, including competition, federal economic, monetary, and fiscal policies, and economic conditions generally. Our profitability depends on our ability to manage our balance sheet to minimize the effects of interest rate fluctuation on our net interest margin. Our results of operations depend on the stability of our net interest margin, which is the difference in the yield we earn on our earning assets and our cost of funds, both of which are influenced by interest rate fluctuations.Interest rates, because they are influenced by, among other things, expectations about future events, including the level of economic activity, federal monetary and fiscal policy and geo-political stability, are not predictable or controllable.In addition, the interest rates we can earn on our loan and investment portfolios and the interest rates we pay on our deposits are heavily influenced by competitive factors.Community banks are often at a competitive disadvantage in managing their cost of funds compared to the large regional, super-regional, or national banks that have access to the national and international capital markets.These factors influence our ability to maintain a stable net interest margin. Our long-term goal is to maintain a balanced position in terms of the volume of assets and liabilities that mature or re-price during any period so that we may reasonably predict our net interest margin; however, interest rate fluctuations, loan prepayments, loan production and deposit flows are constantly changing and influence our ability to maintain this neutral position.Generally speaking, our earnings will be more sensitive to fluctuations in interest rates, the greater the variance in the volume of assets and liabilities that mature or re-price in any period.The extent and duration of the sensitivity will depend on the cumulative variance over time, the velocity and direction of interest rates, and whether the Company is more asset sensitive or liability sensitive.Accordingly, we may not be successful in maintaining this position and, as a result, our net interest margin may suffer, which will negatively impact our earnings. Our future success will depend on our ability to compete effectively in the highly competitive financial services industry. The banking business is highly competitive, and we face substantial competition in all phases of our operations from a variety of different competitors.Our future growth and success will depend on our ability to compete effectively in this highly competitive financial services environment.Some of the financial services organizations with which we compete are not subject to the same degree of regulation as is imposed on bank holding companies and federally insured state-chartered banks, national banks and federal savings institutions.As a result, these non-bank competitors have certain advantages over us in accessing funding and in providing various services.Some of these competitors are subject to similar regulation, but have the advantages of larger established customer bases, higher lending limits, extensive branch networks, numerous ATMs, greater advertising-marketing budgets and other factors. Valley Bank encounters strong competition from a variety of bank and non-bank financial service providers.These competitors include commercial banks, savings banks, credit unions, consumer finance companies, money market mutual funds, mortgage banks, leasing, and finance companies.,In addition, the delivery of financial services has changed significantly with the telephone, ATM, personal computer and the Internet being used to access information and perform banking transactions. Competition in our target market area for loans to businesses, professionals, and consumers is very strong.Most of our competitors have substantially greater resources and lending limits than we do and offer certain services, such as extensive and established branch networks and trust services that we cannot provide.Moreover, larger institutions operating in the Roanoke market have access to borrowed funds at lower cost than we will have available.Several community banks are headquartered in our trade area.Several regional and super-regional banks, as well as a number of credit unions, also have banking offices 18 in our market area.Competition among institutions for checking and savings deposits in the area is intense. We do not plan to pay cash dividends on common stock in the immediate, foreseeable future. We do not expect to pay cash dividends on our common stock in the near future.Our ability to declare and pay cash dividends will be dependent upon, among other things, restrictions imposed by the reserve and capital requirements of Virginia and federal banking regulations, our income and financial condition, tax considerations and general business conditions. We are required, through our participation in the Capital Purchase Program to pay a quarterly 5% dividend on our cumulative perpetual preferred stock, series A, to the United States Department of the Treasury.In accordance with our acceptance of funds from the U.S. Treasury, cash dividends on common stock are not permitted without prior approval from the U.S. Department of Treasury. Our concentration in loans secured by real estate may increase our credit losses, which would negatively affect our financial results. We offer a variety of secured loans, including commercial lines of credit, commercial term loans, real estate, construction, home equity, consumer and other loans.Many of our loans are secured by real estate (both residential and commercial) in our market area.A major change in the real estate market, such as deterioration in the value of this collateral, or in the local or national economy, could adversely affect our clients’ ability to pay these loans, which in turn could impact us.Risk of loan defaults and foreclosures are unavoidable in the banking industry, and we try to limit our exposure to this risk by monitoring our extensions of credit carefully.We cannot fully eliminate credit risk, and as a result, credit losses may occur in the future. Our legal lending limit may limit our growth. We are limited in the amount we can lend to a single borrower by the amount of our capital.Generally, under current law, we may lend up to 15% of our unimpaired capital and surplus to any one borrower.As of December 31, 2009, we were permitted, by law, to lend approximately $11.0 million to any one borrower.However, we have set a “house lending limit” of approximately $7.7 million.This amount is significantly less than many of our competitors and may discourage potential borrowers who have credit needs in excess of our legal lending limit from doing business with us.Our legal lending limit also impacts the efficiency of our lending operation because it tends to lower our average loan size, which means we have to generate a higher number of transactions to achieve the same portfolio volume.We can accommodate larger loans by selling participations in those loans to other financial institutions, but this strategy is not always efficient or always available.We may not be able to attract or maintain clients seeking larger loans or may not be able to sell participations in such loans on terms we consider favorable. If our allowance for loan losses becomes inadequate, our results of operations may be adversely affected. We maintain an allowance for loan losses that we believe is a reasonable estimate of known and inherent losses in our loan portfolio.Through a periodic review and consideration of the loan portfolio, management determines the amount of the allowance for loan losses by considering general market conditions, credit quality of the loan portfolio, the collateral supporting the loans and performance of our clients relative to their financial obligations with us.The amount of future losses is susceptible to changes in economic, operating and other conditions, including changes in interest rate; that may be beyond our control, and these losses may exceed our current estimates.Although we believe the allowance for loan losses is a reasonable estimate of known and inherent losses in our loan portfolio, we 19 cannot fully predict such losses or that our loan loss allowance will be adequate in the future.Excessive loan losses could have a material impact on our financial performance. Federal and state regulators periodically review our allowance for loan losses and may require us to increase our provision for loan losses or recognize further loan charge-offs, based on judgments different from those of our management.Any increase in the amount of our provision or loans charged-off as required by these regulatory agencies could have a negative effect on our operating results. Our operations depend upon third party vendors that perform services for us. We outsource many of our operating and banking functions, including our data processing function, our item processing and the interchange and transmission services for our ATM network.As such, our success and our ability to expand our operations depend on the services provided by these third parties.Disputes with these third parties can adversely affect our operations.We may not be able to engage appropriate vendors to adequately service our needs, and the vendors that we engage may not be able to perform successfully. Our ability to operate profitably may be dependent on our ability to implement various technologies into our operations. The market for financial services, including banking services and consumer finance services is increasingly affected by advances in technology, including developments in telecommunications, data processing, computers, automation, internet-based banking and tele-banking.Our ability to compete successfully in our market may depend on the extent to which we are able to exploit such technological changes.If we are not able to afford such technologies, properly or timely anticipate or implement such technologies, or properly train our staff to use such technologies, our business, financial condition or operating results could be adversely affected. If we need additional capital in the future, we may not be able to obtain it on terms that are favorable.This could negatively affect our performance and the value of our common stock. We may need to raise additional capital in the future to support our growth and to maintain our capital levels.Our ability to raise capital through the sale of additional securities will depend primarily upon our financial condition and the condition of financial markets at that time.We may not be able to obtain additional capital in the amounts or on terms satisfactory to us.Our growth may be constrained if we are unable to raise additional capital as needed. We may in the future issue additional stock, any or all of which will dilute your percentage ownership and, possibly, the value of your shares. Our board of directors has the authority to issue all or part of any authorized but unissued common shares without prior shareholder approval and without allowing the shareholders the right to purchase their pro rata portion of such shares.This includes shares authorized to be issued under our equity incentive plans.The issuance of any new common shares will dilute your percentage ownership, and could dilute the value of your shares. There is a limited trading market for our common stock; it may be difficult to sell our shares after you have purchased them. Our common stock is currently listed on the NASDAQ Capital Market under the symbol “VYFC.”The volume of trading activity in our stock is relatively limited.Even if a more active market develops, there can be no assurance that such market will continue, or that you will be able to share your shares at or above your purchase price. 20 Item 1B.Unresolved Staff Comments. Not applicable. Item 2.Properties. Our main office is located in a seven-story office building at 36 Church Avenue, S.W., in downtown Roanoke, Virginia 24011, in which we lease five floors.We added a sixth floor to the leased space during the first quarter of 2008.The lease on all floors terminates on December 31, 2014 with options to renew for two additional five-year terms at the end of the December 31, 2014 extension period.The Company has entered into a land lease for its new South Roanoke office. The land lease has an initial lease term of twenty-five years with the option to renew for two additional twenty-five year periods. We own our Starkey Road, Salem, Hershberger, Vinton, and Lewis Gale offices. In the opinion of management of the Company, its properties are adequate for its current operations and adequately covered by insurance. Item 3.Legal Proceedings. None. Item 4.Reserved. PART II. Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market information. The Company is authorized to issue up to 10,000,000 shares of Common Stock, no par value, of which 4,680,251 shares were issued and outstanding and held of record by approximately 840 holders on the beneficial side and 404 shareholders on the registered side at March 12, 2010. The Common Stock is quoted under the symbol VYFC on the NASDAQ Capital Market.According to information obtained by Company management and believed to be reliable, the quarterly high and low sales prices per share for the Common Stock during each quarter of the last two fiscal years and the dividends declared during these periods were as follows: Quarter Ended High Low Dividends Declared High Low Dividends Declared March 31 $ $ - $ $ - June 30 $ September 30 $ $ - $ $ - December 31 $ $ - $ $ $ Dividends. On April 29, 2009 the Company declared a $0.04 per share cash dividend, payable July 2, 2009 to shareholders of record June 1, 2009.On October 29, 2009, the Company’s Board of Directors voted unanimously to suspend common shareholders’ dividends. The Company anticipates entering into a written agreement with the Federal Reserve and as a result is not able to make any distributions on its Preferred Stock, any interest payments on its Trust Preferred Securities, or declare any common dividends without prior approval from the Federal Reserve. 21 The Preferred Stock issuance completed to United States Treasury under the Capital Purchase Plan on December 12, 2008 is senior to the Company’s common stock. Dividends must be paid to the preferred stock holder before they can be paid to the common stock holder. The Company has the right to defer distributions on its Preferred Stock for any period of time, during which time no dividends may be paid on its common stock. The dividends declared on the Preferred Stock will reduce the net income to common shareholders and the Company’s earnings per common share. The securities purchase agreement between the Company and Treasury provides that prior to the earlier of (i) December 12, 2011 and (ii) the date on which all of the shares of the Preferred Stock have been redeemed by the Company or transferred by Treasury to third parties, the Company may not, without the consent of Treasury, (a) increase the cash dividend on its common stock or (b) subject to limited exceptions, redeem, repurchase or otherwise acquire shares of its common stock or preferred stock other than the Preferred Stock or trust preferred securities. In addition, the Company is unable to pay any dividends on its common stock unless it is current in its dividend payments on the Preferred Stock. Securities authorized for issuance under equity compensation plans. Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted- average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders Valley Financial Corporation Key Employee Incentive Plan * $ * Equity compensation plans not approved by security holders - - - Total * $ * *Includes grants of 30,000 restricted stock units that are outstanding and non-vested as of December 31, 2009.The weighted-average exercise price in the table above does not take into account these grants. As of December 31, 2009 there were no compensation plans, including individual compensation arrangements, under which equity securities of the Company are authorized for issuance that have not been approved by a vote of security holders. 22 Item 6.Selected Financial Data Selected Financial Data (in 000’s) For the Year Net interest income $ Noninterest income Revenue, net of interest expense Noninterest expense Provision for loan losses Tax provision (benefit) ) Net income (loss) $ ) $ Preferred dividends and accretion ofwarrants 53 - - - Net income (loss) to common shareholders $ ) Per Common Share Basic net income (loss) $ ) $ Diluted net income (loss) $ ) $ Cash dividends declared $ At Year-End Assets $ Securities Loans, gross Reserve for loan losses ) Deposits Short-term borrowings Securities under agreement to repurchase Long-term debt Trust preferred securities Total shareholders’ equity Ratios Return on average assets %) % Return on average equity %) % Dividend payout ratio %) % Average equity to average assets % 23 Operating Revenue The following table sets forth, for the two fiscal years ended December 31, 2009 and 2008, the percentage of total operating revenue contributed by each class of similar services which contributed 15 percent or more of total consolidated revenues of the Company during such periods. Period Class of Service % of Total Revenues December 31, 2009 Interest and fees on loans 82.49% December 31, 2008 Interest and fees on loans 81.79% Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following is management’s discussion and analysis of the financial condition and results of operations of the Company as of and for the years ended December 31, 2009 and 2008. The purpose of this discussion is to focus on important factors affecting our financial condition and results of operations.The discussion should be read in conjunction with the audited consolidated financial statements and related notes to assist in the evaluation of our 2009 performance. Critical Accounting Policies The preparation of financial statements requires us to make estimates and assumptions.Those accounting policies that require our most difficult, subjective or complex judgments and uncertainties include (1) the allowance for loan losses and (2) impaired loans.Further information about these critical policies is described below. Certain credit risks are inherent in making loans.We seek to prudently assess these risks and manage them effectively.We have internal credit policies and procedures in place to reduce repayment risks.These policies and procedures include: · officer and customer limits; · periodic loan documentation review; and · follow-up on exceptions to credit policies. We establish the allowance for loan losses through charges to earnings through a provision for loan losses.Loan losses are charged against the allowance when we believe that the collection of the principal is unlikely.Subsequent recoveries of losses previously charged against the allowance are credited to the allowance. The allowance represents an amount that, in our judgment, will be appropriate to absorb probable losses on existing loans that may become uncollectible. Some of the factors we consider in determining the appropriate level of the allowance for loan losses are as follows: · an evaluation of the current loan portfolio; · identified loan problems; · loan volume outstanding; · past loss experience; · present and expected industry and economic conditions and, in particular, how such conditions relate to our market area; · problem loan trends over a 3-year historical time period; and 24 · loan growth trends over a 3-year historical time period The general component of the reserve covers non-classified loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect our estimate of probable losses. It also reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. The allowance for loan losses is evaluated on a regular basis by management.On a quarterly basis, we perform a detailed analysis of the allowance for loan losses to verify the adequacy and appropriateness of the allowance in meeting possible losses in the loan portfolio. We use generally accepted accounting standards related to receivables and contingencies when segregating our portfolio into loans classified as impaired and non-impaired loan pools and in analyzing our current portfolio to determine the appropriate level of the allowance for loan losses.Included in our potentially impaired loan category are our current “watch list” credits plus any additional credits which have been past due three or more times within the past 12-month period.We individually review these potentially impaired loans based on generally accepted accounting standards related to receivables and make a determination if the loan in fact is impaired.We consider a loan impaired when we determine that is probable that we will be unable to collect all interest and principal payments as scheduled in the loan agreement.We do not consider a loan impaired during a period of delay in payment if we expect the ultimate collection of all amounts due.If it is found to be impaired, an allowance is established when the collateral value, discounted cash flows, or observable market price of the impaired loan is lower than the carrying value of that loan. We recognize any impairment by creating a valuation allowance with a corresponding charge to the provision for loan losses or by adjusting an existing valuation allowance for the impaired loan with a corresponding charge or credit to bad-debt expense.The valuation allowance becomes our “specific reserve” for the specific loan. We take the balance of our portfolio and add back to it any loans that were included in the potentially impaired loan category but that were found not to be impaired.We then segregate the remaining portfolio into specific categories based on type of loan and review the groups of loans to estimate loss under generally accepted accounting standards based on contingencies.We apply a specific loss factor to each category based upon our historical loss experience for each category of loans over the current two years ending December 31, 2009.The loss factor is multiplied by the outstanding balance in the loan category to estimate potential loss for our allowance for loan losses.We then evaluate certain environmental and qualitative factors that are relevant to our portfolio and make a risk assessment of low, medium, or high for each factor.An additional loss factor is assigned to the portfolio according to the risk assessment.This evaluation is inherently subjective, because it requires estimates that may be significantly revised as more information becomes available. Bank regulators also periodically review the loan portfolio and other assets to assess their quality, and we employ independent, third party loan reviewers as well.This evaluation is inherently subjective because it requires estimates that may be significantly revised as more information becomes available. We believe the allowance for loan losses is adequate to provide for expected losses in the loan portfolio, but there are no assurances that it will be. Performance Summary For the year ended December 31, 2009, Valley Financial reported net loss to common shareholders of $6.6 million compared with net income to common shareholders of $1.6 million for the same twelve months of 2008.Our earnings for the year produced an annualized return on average total assets of (0.81%) and an annualized return on average shareholders’ equity of (10.03%), compared to prior year ratios of 0.27% and 3.87%, respectively.Diluted earnings/(losses) per share were down from $0.35 in 2008 to ($1.42) in 2009. 25 Like most financial institutions, we have increased our allowance for loan and lease losses to unprecedented levels during 2009 as a result of the continued depressed economy and its impact on our local customers and the more conservative approach regulators are taking towards loan loss reserves in this difficult economic environment.The Company’s loan loss provision was $15.2 million for the year ended December 31, 2009, as compared to $3.3 million for the same period last year.We continue to see weaknesses in the residential and commercial real estate markets as sales activity remains stalled in our market.As a result, we charged off $3.8 million in impaired real estate relationships during the fourth quarter of 2009.We believe the increase in our total reserves is adequate given the continued depressed economic environment at December 31, 2009.We anticipate our reserves will remain elevated into 2010, as the general state of the economy will dictate future reserves. The following table shows our key performance ratios for the years ended December 31, 2009 and 2008: Key Performance Ratios 12 Months Ended 12/31/09 12 Months Ended 12/31/08 Return on average assets %) % Return on average equity (1) %) % Net interest margin (2) % % Cost of funds % % Yield on earning assets % % Basic net earnings per share $ ) $ Diluted net earnings per share $ ) $ All percentage calculations are on an annualized basis. 1. The calculation of return on average equity (“ROE”) excludes the effect of any unrealized gains or losses on investment securities available-for-sale. 2. Calculated on a fully taxable equivalent basis (“FTE”). Non-GAAP Financial Measures The Company measures the net interest margin as an indicator of profitability. The net interest margin is calculated by dividing tax-equivalent net interest income by total average earning assets. Because a portion of interest income earned by the Company is nontaxable, the tax-equivalent net interest income is considered in the calculation of this ratio. Tax-equivalent net interest income is calculated by adding the tax benefit realized from interest income that is nontaxable to total interest income then subtracting total interest expense. The tax rate utilized in calculating the tax benefit for 2009 and 2008 is 34%. The reconciliation of tax-equivalent net interest income, which is not a measurement under GAAP, to net interest income, is reflected in the table below. (in 000’s) 12 Months Ended 12/31/09 12 months Ended 12/31/08 Net interest income, non tax-equivalent $ $ Less: tax-exempt interest income ) ) Add: tax-equivalent of tax-exempt interest income Net interest income, tax-equivalent $ $ 26 Growth The following table shows our key growth indicators for the years ended December 31, 2009 and 2008: Key Growth Indicators (in 000’s) 12 Months Ended 12/31/09 12 Months Ended 12/31/08 Investment securities $ $ Loans, gross $ $ Deposits $ $ Total assets $ $ Total assets at December 31, 2009 were $713.7 million, up $39.2 million or 5.8% from $674.5 million at December 31, 2008.The principal components of the Company’s assets at the end of the period were $76.7 million in securities available-for-sale, including restricted equity securities, $12.0 million in securities held-to-maturity, and $571.0 million in gross loans.Total assets at December 31, 2008 were $674.5 million, up $73.5 million or 12.2% from $601.0 million at December 31, 2007. The principal components of the Company’s assets at the end of 2008 were $82.9 million in securities available-for-sale, including restricted equity securities, $10.0 million in securities held-to-maturity, and $553.0 million in gross loans. Total liabilities at December 31, 2009 were $662.2 million, up from $616.0 million at December 31, 2008, an increase of $46.2 million or 7.5%.Deposits increased $86.6 million or 18.6% to $552.9 million from the $466.3 million level at Decemfber 31, 2008.Our deposit growth for 2009 was outstanding due to the innovative and exciting suite of products and exceptional level of customer service offered to our customers.We were successful in growing our core deposits by 46% during 2009 and are heavily focused on continuing this trend in 2010.We have recently rolled out a new savings account that is tied to our My Lifestyle Checking rewards checking account that offers an attractive rate and an automatic method for savings.Our preliminary results with this product have been phenomenal.Total liabilities at December 31, 2008 were $616.0 million, up from $560.3 million at December 31, 2007, an increase of $55.7 million or 9.9%. Shareholders’ Equity Total shareholders’ equity at December 31, 2009 was $51.5 million, a decrease of $7.0 million or 12.0% over the $58.5 million level at December 31, 2008, which is primarily attributable to the net loss of $5.7 million and the $0.7 million in preferred dividends declared to the U.S. Treasury.Total shareholders’ equity at December 31, 2008 was $58.5 million, an increase of $17.8 million or 43.7% over the $40.7 million level at December 31, 2007, which is primarily attributable to the issuance of preferred stock and warrants to the Treasury under the Capital Purchase Plan.See table below for details of the change in shareholders’ equity: 27 Shareholders’ Equity (in millions) 12/31/09 12/31/08 Balance, beginning of year $ $ Net income (loss) ) Issuance and amortization of restricted stock grants and stock options Exercise of employee stock options - Issuance of preferred stock - Issuance of common stock warrants - Dividends declared on common stock ) ) Dividends declared on preferred stock ) - Net gains (losses) on available-for-sale securities ) Balance, end of year $ $ Net Income We recorded net loss of $5.7 million for the year ended December 31, 2009, a decrease of $7.4 million over the $1.7 million net income reported for the same period in 2008.After deducting the dividends and discount accretion on preferred stock, net loss to common shareholders for the year ending December 31, 2009 amounted to $6.6 million.The decline in earnings is largely attributable to the recessionary environment and its impact on asset quality.Loan loss provisions of $15.2 million were recorded in 2009, an increase of $11.8 million over the $3.3 million in loan loss provisions for the same 12 month period in 2008. Net loss for the three months ended December 31, 2009 was $2.7 million, a decrease of $2.2 million over the net loss of $0.5 million reported for the fourth quarter of 2008.While net interest income was $0.6 million above the amount earned for the fourth quarter of 2008, this increase was offset by additional loan loss provisions of $3.1 million, a loss on the sale of foreclosed assets of $0.5 million, and increased FDIC insurance expense of $0.2 million.After deducting the dividends and discount accretion on preferred stock, net loss to common shareholders for the quarter ending December 31, 2009 amounted to $3.0 million as compared to $0.5 million for the fourth quarter of 2008. We earned net income $1.7 million for the year ended December 31, 2008, a decrease of $1.2 million as compared to the $2.9 million net income reported for the same period in 2007.Net loss for the three months ended December 31, 2008 was $0.5 million, a decrease of $1.4 million as compared to the net income of $0.9 million reported for the fourth quarter of 2007. Net Interest Income Net interest income, our primary source of revenue, is the excess of interest income over interest expense. Net interest income is influenced by a number of factors, including the volume of interest-earning assets and interest-bearing liabilities, the mix of interest-earning assets and interest-bearing liabilities, the interest rates earned on earning assets, and the interest rates paid to obtain funding to support the assets. For analytical purposes, net interest income is adjusted to a taxable equivalent basis to recognize the income tax savings on tax-exempt assets, such as bank owned life insurance (BOLI) and municipal securities and loans. A tax rate of 34% was used in adjusting interest on BOLI, tax-exempt securities and loans to a fully taxable equivalent basis. The difference between rates earned on interest-earning assets (with an adjustment made to tax-exempt income to provide comparability with taxable income, i.e. the “FTE” adjustment) and the cost of the supporting funds is measured by the net interest margin. 28 Net interest income for the year ended December 31, 2009 was $19.8 million, a $2.6 million, or 15.3%, increase when compared to the $17.2 million reported for the same period in 2008.The Federal Reserve Open Market Committee (“FOMC”), which sets the federal funds rate, kept rates at extremely low levels throughout 2009 due to the global economic recession over the last 24 months, deflating both the yield on our earning assets and our cost of funds.In 2008, the FOMC decreased the target funds rate five times for a total of 400 basis points which resulted in the historically low federal funds rate of 0.25% which was held constant throughout 2009.The tax equivalent yield on earning assets decreased 91 basis points during the year, from 6.05% in 2008 to 5.14% in 2009.The yield on average loans decreased 92 basis points, from 6.18% in 2008 to 5.26% in 2009.The cost of funds (including noninterest bearing deposits) decreased 100 basis points, from 3.26% in 2008 to 2.26% in 2009.As a result of the above movements, our net interest margin improved by 9 basis points to 2.99% for the year ended December 31, 2009 as compared to 2.90% for the same period last year. Net interest income for the quarter ended December 31, 2009 was $5.2 million, a $0.6 million increase when compared to the $4.6 million reported for the same period in 2008, resulting in a net interest margin for the fourth quarter of 3.00%, up 7 basis points as compared to 2.93% in the fourth quarter of last year.The improvement in our net interest margin for both periods is due primarily to our exceptional core deposit growth in 2009, which afforded us the opportunity to allow our higher cost certificates of deposit to roll-off at maturity. Net interest income for the year ended December 31, 2008 was $17.2 million, a $1.6 increase when compared to the $15.6 million reported for the same period in 2007.Net interest income for the quarter ended December 31, 2008 was $4.6 million, a $0.6 million increase when compared to the $4.0 million reported for the fourth quarter of 2007. The following table presents the major categories of interest-earning assets, interest-bearing liabilities and shareholders’ equity with corresponding average balances, related interest income or expense, and resulting yields and rates for the periods indicated. Where appropriate income categories and yields have been adjusted in the table to their fully taxable equivalent basis. 29 NET INTEREST INCOME AND AVERAGE BALANCES (1) (in 000’s) Average Balance Interest Income/ Expense Rate Paid Average Balance Interest Income/ Expense Rate Paid Average Balance Interest Income/ Expense Rate Paid Assets Interest-earning assets: Loans (2) (5) $ % $ % $ % Investment securities Taxable % % % Nontaxable (3) % % % Money market investments 28 % 65 % % Total interest-earning assets % % % Other Assets: Reserve for loan losses ) ) ) Cash and due from banks Premises and equipment, net Other assets Total assets Liabilities and Shareholders’ Equity Interest-bearing liabilities Savings, NOW and MMA % % % Time deposits % % % Repurchase agreements 59 % % % Federal funds purchased and overnight borrowings from discount window 18 % % % Trust preferred % % % Long-term FHLB % % % Short-term FHLB % % % Total interest-bearing liabilities % % % Noninterest-bearing liabilities Demand deposits Total interest-bearing liabilities and demand deposits % % % Other liabilities Total liabilities Shareholders’ Equity, exclusive of unrealized gains/losses on AFS securities Total liabilities and shareholders’ equity $ $ $ Net interest income Net interest margin (4) % % % Legends for the table are as follows: Averages are daily averages. Loan interest income includes loan fees of $0.8 million and $1.0 million for the years ended 2009 and 2008, respectively. Nontaxable interest income is adjusted to its fully taxable equivalent basis using a federal tax rate of 34 percent. The net interest margin is calculated by dividing net interest income (tax equivalent basis) by average total earning assets. Non-accrual loans are included in the above yield calculation. 30 As discussed above, the Company’s net interest income is affected by the change in the amount and mix of interest-earning assets and interest-bearing liabilities (referred to as “volume change”) as well as by changes in yields earned on interest-earning assets and rates paid on deposits and borrowed funds (referred to as “rate change”). The following table presents, for the periods indicated, a summary of changes in interest income and interest expense for the major categories of interest-earning assets and interest-bearing liabilities and the amounts of change attributable to variations in volumes and rates. Changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and rate, respectively.Where appropriate income categories and yields have been adjusted in the table to their fully taxable equivalent basis. RATE/VOLUME ANALYSIS (in 000’s) Year Ended December 31, 2009 compared to 2008 Volume Rate Net Interest earned on interest-earning assets: Loans Investment securities: Taxable Nontaxable 68 Money market investments 19 Total interest earned on interest-earning assets Interest paid on interest-bearing liabilities: Savings, NOW, and money markets Time deposits Guaranteed preferred beneficial interests in the Company’s junior subordinated debentures - Securities sold under agreements to repurchase Federal funds purchased and overnight borrowingsat the discount window Long-term FHLB advances Short-term FHLB advances 3 Total interest paid on interest-bearing liabilities Change in net interest income 31 RATE/VOLUME ANALYSIS (in 000’s) Year Ended December 31, 2008 compared to 2007 Volume Rate Net Interest earned on interest-earning assets: Loans $ $ ) $ ) Investment securities: Taxable Nontaxable ) 12 ) Money market investments 94 ) ) Total interest earned on interest-earning assets ) ) Interest paid on interest-bearing liabilities: Savings, NOW, and money markets ) ) Time deposits ) ) Guaranteed preferred beneficial interests in the Company’s junior subordinated debentures - ) ) Securities sold under agreements to repurchase ) ) Federal funds purchased and overnight borrowingsat the discount window ) ) ) Long-term FHLB advances ) Short-term FHLB advances ) ) ) Total interest paid on interest-bearing liabilities ) ) Change in net interest income $ $ $ Market Risk Management In 2009 as with 2008, we spent a great deal of time focusing on the management of the balance sheet to maximize net interest income.Our primary component of market risk is interest rate volatility.Our primary objectives for managing interest rate volatility is to identify opportunities to maximize net interest income while ensuring adequate liquidity and carefully managing interest rate risk.The Asset/Liability Management Committee (“ALCO”), which is comprised of executive officers, is responsible for: · Monitoring corporate financial performance; · Meeting liquidity requirements; · Establishing interest rate parameters, indices, and terms for loan and deposit products; · Assessing and evaluating the competitive market environment; · Monitoring and measuring interest rate risk. Interest rate risk refers to the exposure of our earnings and market value of portfolio equity (“MVE”) to changes in interest rates.The magnitude of the change in earnings and MVE resulting from interest rate changes is impacted by the time remaining to maturity on fixed-rate obligations, the contractual ability to adjust rates prior to maturity, competition, and the general level of interest rates and customer actions. There are several common sources of interest rate risk that must be effectively managed if there is to be minimal impact on our earnings and capital.Repricing risk arises largely from timing differences in the 32 pricing of assets and liabilities.Reinvestment risk refers to the reinvestment of cash flows from interest payments and maturing assets at lower or higher rates.Basis risk exists when different yield curves or pricing indices do not change at precisely the same time or in the same magnitude such that assets and liabilities with the same maturity are not all affected equally.Yield curve risk refers to unequal movements in interest rates across a full range of maturities. In determining the appropriate level of interest rate risk, ALCO reviews the changes in net interest income and MVE given various changes in interest rates.We also consider the most likely interest rate scenarios, local economics, liquidity needs, business strategies, and other factors in determining the appropriate levels of interest rate risk.To effectively measure and manage interest rate risk, simulation analysis is used to determine the impact on net interest income and MVE from changes in interest rates. Interest rate sensitivity analysis presents the amount of assets and liabilities that are estimated to reprice through specified periods if there are no changes in balance sheet mix.The interest rate sensitivity analysis in the table below reflects our assets and liabilities on December 31, 2009 that will either be repriced in accordance with market rates, mature, or are estimated to mature early or prepay within the periods indicated (in thousands).This is a one-day position that is continually changing and is not necessarily indicative of our position at any other time. INTEREST RATE SENSITIVITY MATURITIES / REPRICING (in 000’s) December 31, 2009 1 – 3 Months 4 – 12 Months 13 – 60 Months Over 60 Months Total Earning Assets: Loans, excluding nonaccruals Investment securities Restricted equity securities - - - Interest-bearing deposits in banks - - - Total earning assets Interest Bearing Liabilities: NOW accounts - - - Money market accounts - - - Savings - - - Time deposits - Total deposits - Repurchase agreements - - - FHLB advances - Guaranteed preferred beneficial interests in the Company’s junior subordinated debentures - - - Total interest bearing liabilities Interest sensitivity gap ) ) Cumulative interest sensitivity gap ) ) ) Cumulative ratio of sensitivity gap to total earning assets -38.41
